Citation Nr: 0843028	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a heart disorder, to 
include a post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to August 
2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.	The competent medical evidence shows that hypertension was 
not manifested during service or within one year 
thereafter and is not causally related to any incident of 
service.

2.	The competent medical evidence shows that a heart 
disorder, to include post myocardial infarction, is 
causally related to any incident of service.


CONCLUSION OF LAW

1.	Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.	A heart disorder, to include a post myocardial infarction, 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in October 2004, prior to the January 2005 
rating decision.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  The veteran received additional notice in a 
December 2005 letter.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in March 2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, 
statements from the veteran and his representative, private 
and VA treatment records, and the results of a VA medical 
examination have been associated with the record.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If either 
hypertension or heart disease is manifested to a degree of 10 
percent within one year after separation from service, such 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Hypertension

Hickson element (1) requires a diagnosis of a current 
disability.  There is a note about hypertension and 
discontinuance of a prescription in an August 2005 private 
medical record.  The veteran has also provided two private 
medical opinions from Dr. J.L. and Dr. M.P., which discuss 
his health problems including hypertension.  The February 
2005 VA medical examiner disagreed, highlighting that despite 
the letters from J.L. and M.P., "The veteran has no history 
of hypertension at any time as a formal diagnosis."  Despite 
these conflicting reports, the Board affords the veteran the 
benefit of the doubt and finds Hickson element (1) to be 
satisfied.

The second Hickson element requires evidence of an in-service 
incurrence or aggravation of a disease or an in-service 
injury.  Under Diagnostic Code (DC) 7101, note 1:

Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on 
at least three different days.  For purposes of 
this section the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 
160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104.

Service treatment records do not include a diagnosis of 
hypertension.  These records do, however, contain several 
blood pressure readings.  Those readings were as follows:  In 
July 1988, the veteran's systolic blood pressure was 116 and 
his diastolic blood pressure was 82.  In August 1988, his 
blood pressure was 130/94.  In June 1989, his blood pressure 
was 120/68.  In May 1992, his blood pressure was 134/86.  In 
May 1994, his blood pressure was 160/80.  In January 1996, 
his blood pressure was tested twice within three days 
resulting in readings of 128/88 and 123/87.  In June 1997, 
his blood pressure was first measured at 145/92.  It was then 
taken again manually and was found to be 128/80.  In April 
1998, his blood pressure was 142/94.  In October 1999, his 
blood pressure was tested twice within a week resulting in 
readings of 132/82 and 115/84.  In December 1999, his blood 
pressure was 113/76.  In February 2000, his blood pressure 
was tested twice within eight days resulting in readings of 
127/81 and 138/81.  In March 2000, his blood pressure was 
144/91.  A note in that record indicates the veteran's blood 
pressure was taken again manually and was recorded at 120/88.  
In May 2000, his blood pressure was 154/80.  Five of those 
readings fall within the range of hypertension under 
38 C.F.R. § 4.104: August 1988, May 1994, June 1997, April 
1998, and March 2000.  The Board notes that two of these 
readings were retaken during the examinations and found to 
then be within the normal range.  Additionally, the Board 
notes that five readings out of 18 cannot be considered 
"predominant."  A VA examination in October 2000, shortly 
after the veteran left service, shows his blood pressure as 
110/80.  The rest of the medical records in the claims file 
are from after the veteran's 2004 myocardial infarction which 
places them outside the one-year window.  Therefore, at no 
time during the veteran's military service or the one-year 
presumptive period immediately following did the veteran meet 
the criteria for hypertension.  The first mention of 
hypertension in the record appears more than four years after 
the veteran left the service, thus service connection cannot 
be presumed.  Cf. 38 C.F.R. § 3.307.  The evidence does not 
show in-service incurrence or aggravation of hypertension.  
It therefore fails to meet the requirements of Hickson 
element (2) and the claim fails on that basis.

Heart Condition

The veteran was diagnosed with a heart condition in August 
2004, following a myocardial infarction.  Thus, Hickson 
element (1) is satisfied.

With regard to the Hickson element (2) requirement of 
evidence of an in-service incurrence of a disease, the 
veteran's service treatment records show heightened 
cholesterol levels.  Specifically, the summary of his five-
year physical evaluation examination in May 1994 notes that 
the veteran's cholesterol was high with low HDL and he was 
advised on dietary modification.  Another record from October 
1999 also notes the veteran's elevated cholesterol.  This 
satisfies Hickson element (2).

The third and final Hickson element is a medical nexus 
opinion linking the veteran's current disability to his 
military service.  The question presented here is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
record on appeal contains medical opinions that have been 
submitted by the veteran or obtained by the RO.  In a 
September 2004 letter, Dr. J.L. states "In my opinion, the 
onset of his heart disease was during the time of service in 
A.U.S."  A September 2004 letter from Dr. M.P. likewise 
connects the veteran's current heart disease to his military 
service.  Conversely, the February 2005 VA medical examiner 
states, "It is not possible to state at this time that the 
veteran's problems at the present time were caused by the 
elevated cholesterols while the patient was in service 
without resort to unfounded speculation."  The VA examiner's 
refusal to offer a medical nexus opinion does not negate the 
opinions of the two private physicians.  Therefore, Hickson 
element (3) is satisfied.

Having satisfied all three of the Hickson elements, the 
veteran is entitled to service connection for his heart 
condition.












ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disorder, to 
include a post myocardial infarction, is granted.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


